Citation Nr: 1040315	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1. Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).

2. Entitlement to an increased rating for post-concussion 
syndrome with cognitive disorder, currently evaluated as 50 
percent disabling. 

3. Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from June 1979 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
service connection for PTSD; denied a rating in excess of 50 
percent for post-concussion syndrome with cognitive disorder; and 
denied entitlement to a TDIU rating.  In March 2010, the Veteran 
testified at a Travel Board hearing at the RO before the 
undersigned Veterans Law Judge.  

The Board notes that by September 1999 rating decision, the RO 
denied service connection for depression (claimed as PTSD).  By 
October 2001 rating decision, the RO denied service connection 
for PTSD.  The Veteran did not appeal either the September 1999 
or the October 2001 RO rating decisions.  He subsequently filed a 
claim regarding a mental condition, and by February 2007 rating 
decision, the RO denied service connection for PTSD.  Regardless 
of the RO's actions, the Board notes that the correct issue (with 
regard to PTSD) before the Board is as stated on the first page 
of the present decision.  Before the Board may reopen a 
previously denied claim, it must conduct an independent review of 
the evidence to determine whether new and material evidence has 
been presented or secured sufficient to reopen a prior final 
decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 
1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

Additionally, since the RO denied service connection for 
depression in September 1999, and the record reflects that the 
Veteran has been diagnosed with various acquired psychiatric 
disorders, including depression and bipolar disorder, the Board 
has recharacterized the Veteran's claim as stated on the title 
page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and other information of 
record).  

The Board also notes that if service connection were to be 
granted for any psychiatric disorder, the Veteran would receive 
no greater compensation as any service-connected psychiatric 
disorder would be rated under the same schedular criteria (38 
C.F.R. § 4.130) as the currently service-connected post-
concussion syndrome with cognitive disorder.  In that regard, the 
Board notes that the evaluation of the same disability under 
various diagnoses is to be avoided, and the evaluation of the 
same manifestations under different diagnoses, a practice known 
as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14; Esteban 
v. Brown, 6 Vet. App. 259 (1994).  The Veteran was advised of 
this at the March 2010 hearing however, and he indicated he still 
wished to pursue the claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

At the hearing in March 2010, the Veteran testified he had 
recently started receiving Social Security disability benefits.  
He indicated that he would submit to the Board a copy of the 
Social Security Administration (SSA) decision granting him 
disability benefits as well as the medical records relied on by 
SSA in making that decision.  However, in April 2010, the Veteran 
submitted a copy of the SSA decision, indicating that the Veteran 
had been found to be disabled from work since June 2008 due to 
multiple sclerosis and a mood disorder.  Although the SSA 
decision mentions some of the underlying medical records 
considered, such medical records have not been associated with 
the claims file.  Since SSA records may contain information 
pertinent to the Veteran's claims currently on appeal, an attempt 
to secure such records must be made.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c); See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA treatment records for 
the Veteran, regarding any treatment he may 
have received for his post-concussion 
syndrome with cognitive disorder, for any 
psychiatric disorder, and/or for PTSD.

2.  Request that the SSA provide copies of 
any and all records upon which the SSA based 
its favorable decision.  Obtain and associate 
with the claims file all SSA records for the 
Veteran - to include any records regarding 
any claim made by the Veteran and any medical 
records relied upon to make any decision.  If 
any of those records are unavailable, it 
should be so noted in the claims file.  

3.  Make a determination, after receiving any 
additional records, whether any additional 
(or updated) VA examination or medical 
opinion regarding the Veteran's claims is 
necessary.

4.  After the above actions have been 
completed, readjudicate the Veteran's claims.  
If, upon readjudication, any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC). An 
appropriate period of time for response 
should be allowed.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

